UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
STANLEY SOFFERMAN,                                  :
                                                    :   Case No. 20-cv-03690-ER
                       Plaintiff,                   :
                                                    :
        v.                                          :   NOTICE OF VOLUNTARY
                                                    :   DISMISSAL
ASSERTIO THERAPEUTICS, INC., JAMES                  :
P. FOGARTY, WILLIAM T. MCKEE,                       :
KAREN A. DAWES, HEATHER L.                          :
MASON, DAVID E. WHEADON, ARTHUR                     :
J. HIGGINS, JAMES L. TYREE, PETER D.                :
STAPLE, and JAMES J. GALEOTA, JR.,                  :
                                                    :
                       Defendants.                  :
                                                    :


       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Stanley Sofferman (“Plaintiff”) voluntarily dismisses the claims in the captioned action

(the “Action”) without prejudice. Because this notice of dismissal is being filed with the Court

before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s

dismissal of the Action is effective upon the filing of this notice.


 Dated: August 18, 2020                                 WEISSLAW LLP


                                                   By /s/ Richard A. Acocelli
                                                      Richard A. Acocelli
                                                      1500 Broadway, 16th Floor
                                                      New York, New York 10036
                                                      Tel: (212) 682-3025
                                                      Fax: (212) 682-3010
                                                      Email: racocelli@weisslawllp.com

                                                        Attorneys for Plaintiff
